Title: To George Washington from Daniel Carroll, 14 October 1783
From: Carroll, Daniel
To: Washington, George


                        
                            Sir,
                            Princeton Octr 14. 1783
                        
                        I beg leave to introduce to yr Excellency Capt. Bruff of the Maryland Line who has been disabled in the
                            Service and is derang’d. I have the honor to be with great respect Your Excellency’s Most obt & Hble Servt
                        
                            Danl Carroll
                        
                    